                 IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF KANSAS

 IN RE:                                        )
  Michelle Dawn Corbin                         )   Case No. 18-22064-RDB
                                               )
                           Debtor.             )

                     DEBTOR’S OBJECTION TO CLAIM NO. 9

         COME NOW the Debtor, by and through her attorney, Sarah A. Sypher of

Sypher Law, LLC, and objects to the allowance of the above claim as filed. Debtor

asks that the Court treat said claim as follows:

   1. On 10/4/2018, Debtor filed a Chapter 13 Bankruptcy.

   2. On 11/28/2018 Creditor Capital One Auto Finance filed secured proof of claim

         #9.

   3. The 2009 Nissan Maxima securing the claim was repossessed by the lender

         prior to the commencement of the case.

   4. Debtor objects to the secured proof of claim and ask that it be disallowed

         entirely.

         WHEREFORE, the Debtor prays the foregoing claim be allowed as set forth
above.

Dated December 4, 2018.
                                               Respectfully submitted,

                                               /s/ Sarah A. Sypher
                                               Sarah A. Sypher - KS Bar # 21993
                                               Sypher Law, LLC
                                               11011 King St., Ste. 220
                                               Overland Park, KS 66210
                                               (913) 451-8833/(913) 451-8843 (Fax)
                                               Email: ecf@sypherlaw.com
                                               Attorney for Debtor

                                           1

                 Case 18-22064   Doc# 20   Filed 12/04/18   Page 1 of 2
                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF KANSAS

IN RE:                                           )
 Michelle Dawn Corbin                            )    Case No. 18-22064-RDB
                           Debtor.               )

              NOTICE WITH OPPORTUNITY FOR NONEVIDENTIARY
              HEARING ON DEBTOR’S OBJECTION TO CLAIM NO. 9

       NOTICE IS HEREBY GIVEN that if you fail to file a written objection to the above
motion with the Clerk of the U.S. Bankruptcy Court at Kansas City, Kansas, on or before
January 4, 2019, the Court will enter an order prepared and submitted by movant within
ten (10) days of the objection deadline and no hearing will be held.

        If you file a timely objection, a nonevidentiary hearing will be held before the U.S.
Bankruptcy Court, Room 151, 500 State Avenue, Kansas City, Kansas 66101, on January
15, 2019 at 9:30 a.m., or as soon thereafter as the court’s schedule permits. If you file the
objection, you must appear at the hearing unless you have submitted an agreed order in
advance signed by all parties or their counsel.

                                                  /s/ Sarah A. Sypher
                                                  Sarah A. Sypher - KS Bar # 21993
                                                  Sypher Law, LLC
                                                  11011 King St., Ste. 220
                                                  Overland Park, KS 66210
                                                  (913) 451-8833 / (913) 451-8843 (Fax)
                                                  Email: ecf@sypherlaw.com
                                                  Attorney for Debtor

                              CERTIFICATE OF MAILING

       I do hereby certify that, on December 4, 2018, I deposited in the first class United
States mail, postage prepaid, a copy of the foregoing Notice of Nonevidentiary Hearing with
an attached copy of the pleading addressed to the following parties of interest:

Michelle Dawn Corbin                              AIS Portfolio Services, LP
15432 West 128th Street                           4515 N. Santa Fe Ave., Dept. APS
Olathe, KS 66062                                  Oklahoma City, OK 73118


I also certify that the U.S. Trustee, ustpregion20.wi.ecf@usdoj.gov, and the Standing
Chapter 13 Trustee, William H. Griffin, ecfgriff@13trusteekc.com, are being served
electronically on the same date this pleading is being filed.

/s/ Sarah A. Sypher__
   Sarah A. Sypher



                                             2

                Case 18-22064      Doc# 20    Filed 12/04/18    Page 2 of 2
